Dreben, J.
(dissenting). It is my view that the complaints should not have been dismissed. In Commonwealth v. Babb, 389 Mass. 275, 283 (1983), the Supreme Judicial Court noted that “[t]his court and the Appeals Court on numerous occasions have held that failure to comply with the statute is not fatal where the purposes of the statute have not been frustrated.” For example, the procedures of G. L. c. 90C, § 2, were inapplicable in the case of arrest, “even though the text mentioned no such exception: suspicion of ‘fix’ could not arise in that situation and the offender was put on adequate notice. ... So also the cases make clear that the very seriousness of particular charges tends to minimize the importance of absolute observance of the procedures because, again, ‘fix’ is virtually excluded, and notice is implicit.” Commonwealth v. Babb, 389 Mass, at 283, quoting from Commonwealth v. Perry, 15 Mass. App. Ct. 281, 284 (1983).
Although, in the present case, the judge, based on the officer’s testimony — the officer was the sole witness — found that “the defendant would apparently . . . not have known of the seriousness of the offense since he was described several times by the officer as ‘in shock,’ ” the evidence does not support a conclusion that the defendant was unaware of the event prior to receiving the citation four days later.
When the officer arrived, the bicyclist was lying on the road with blood protruding from his head and a liquid coming out of his ears. While the defendant may not have seen the extent of the bicyclist’s injuries, his running away and hiding behind some houses indicate some awareness of the incident. He was able to give the officer his license and registration. He was taken home from the scene by some friends and it is unlikely that they did not inform him of what had *49occurred. The condition of his vehicle also was notice to him that something serious had happened. There was, in the officer’s words, “a lot of damage” — the windshield was smashed and the roof and front were damaged. In these circumstances, as in Commonwealth v. Babb, supra, and Commonwealth v. Pappas, 384 Mass. 428 (1981), “[it] is inconceivable that the defendant would be unaware of the seriousness of a situation in which his vehicle . . . struck a pedestrian” [prior to receiving the citation four days later]. Id. at 431-432. “It is equally unlikely in such circumstances that police officers responding at the scene would regard this as a minor accident in which their discretion concerning whether to [apply for a complaint] would be absolute and unchecked.” Babb, supra at 284.
The seriousness of the injury also invokes the exception of G. L. c. 90C, § 2, making the statute inapplicable “where additional time was reasonably necessary to determine the nature of the violation.”1 The officer believed the boy would die. If so, a different offense would have been involved. In this situation, a two-day delay to ascertain the boy’s condition was not unreasonable. “A cautious investigating officer could prudently have deferred any final conclusions as to [the offense] pending the receipt of more definite information.” Commonwealth v. Barbuto, 22 Mass. App. Ct. 941, 943 (1986). Since “the purposes of the statute to provide notice and prevent abuses have not been thwarted by the [two-day] delay” to determine the boy’s condition, see Commonwealth v. Babb, 389 Mass, at 284, I would reinstate the complaints.

The last sentence of the third paragraph of G. L. c. 90C, § 2, may also be of significance in assessing the reasonableness of the officer’s action. Had the bicyclist died, as the officer expected, the statute would have been inapplicable. See note 1, supra, of majority opinion.